Exhibit 10.2
 
CONVERTIBLE PROMISSORY NOTE AMENDMENT AGREEMENT
 
THIS AGREEMENT (the “Amending Agreement”) made the 31st day of July, 2017
 
BETWEEN:
 
U.S. Lithium Corp., a Nevada corporation, with headquarters located at 2360
Corporate Circle, Suite 4000 Henderson, Nevada, 89074-7722
 
(the "Company")


AND:
 
Robert Seeley., an individual having an address at EPS D 2016, 8260 NW 14th
street, Miami, Florida 33191-1501
 
("Seeley")
 
WHEREAS Seeley is the holder of the following convertible promissory notes of
the Company:

Purchaser & Noteholder
 
Issue Date
 
Amount
   
Conversion Price
Per Share
                       
Robert W. Seeley
 
5-May-16
 
$
50,000.00
     
0.0275
 
Robert W. Seeley
 
11-May-2016
 
$
40,000.00
     
0.035
 
Robert W. Seeley
 
7-Nov-16
 
$
15,000.00
     
0.019
 
Robert W. Seeley
 
1-Dec-16
 
$
20,000.00
     
0.03
 
Robert W. Seeley
 
3-Mar-17
 
$
8,000.00
     
0.03
 

 
(the “Seeley Notes”):
 
AND WHEREAS, as an inducement to Seeley for extending the maturity dates of the
Notes, the Company has agreed to discount the conversion prices applicable to
the Notes.
 
AND WHEREAS the parties wish to amend and restate the Seeley Notes to reflect
the aforementioned modifications;
 
THEREFORE in consideration of the premises and mutual covenants and agreements
herein contained, and for other good and valuable consideration, the parties
hereto agree as follows:
 
1.
 
Section 1 of each Note shall be deleted and replaced with the following:

 
“Maturity.  This Note shall mature automatically and the entire outstanding
principal amount, together with all interest accrued under this Note, shall
become due and payable on the date that is eighteen (18) months from the date of
issuance (“Maturity Date”), unless this Note, before such date, is converted
into shares of capital stock of the Company at the election of the Holder
pursuant to Section 5 hereof.
 
2.
 
Section 5 (b) of each Note shall be deleted and replaced with the following:

--------------------------------------------------------------------------------

-2-

 
Conversion Price.  Subject to adjustment as provided below, the “Conversion
Price” shall equal $0.015 per share.
 
3.
 
The parties further agree that the intent and the wording of the Seeley Notes be
and are hereby amended for such additional changes as may be necessary or
incidental in order to give effect to the foregoing agreement between the
parties.

 
4.
 
Except as hereby amended, the Seeley Notes shall remain un-amended and in full
force and effect.

 
5.
 
This Amending Agreement shall be effective from the Closing Date(s) (as define
therein) of the Securities Purchase Agreements dated May 5, 2016, May 11, 2016,
November 7, 2016, December 1, 2016, and March 3, 2017, respectively, between the
Company and Seeley.  The parties agree that no retroactive interest adjustments
shall be made in respect of the Seeley Notes as a consequence of this Amending
Agreement.

 
6.
 
This Amending Agreement shall enure to the benefit of, and be binding upon, the
parties hereto and their respective successors and permitted assigns.

 
7.
 
This Amending Agreement shall be construed and interpreted in accordance with
the laws of the State of Nevada.

 
IN WITNESS WHEREOF the parties have properly executed this amending agreement as
of the day and year first above written.
 


U.S. LITHIUM CORP.
   
Per: /s/
   Authorized Signatory    
/s/
 
ROBERT SEELEY



